NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JAIME CHAVEZ-MOLINA, Appellant.

                             No. 1 CA-CR 13-0607
                              FILED 08-14-2014


          Appeal from the Superior Court in Maricopa County
                       No. CR2010-157027-001
        The Honorable Carolyn K. Passamonte, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant

Jaime Chavez-Molina
Appellant
                        STATE v. CHAVEZ-MOLINA
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Kent E. Cattani joined.


T H U M M A, Judge:

¶1             This is an appeal pursuant to Anders v. California, 386 U.S. 738
(1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), following a prior
appeal where defendant Jaime Chavez-Molina’s convictions were affirmed,
most of his sentences were affirmed but two sentences were vacated and
remanded for resentencing. Counsel for defendant has advised the court
that, after searching the entire record, no arguable question of law has been
located, and asks this court to conduct an Anders review of the record.
Chavez-Molina was given the opportunity to file a supplemental brief pro
se, and has done so. This court has reviewed the entire record and finds no
reversible error. Accordingly, this court affirms.

                 FACTS1 AND PROCEDURAL HISTORY

¶2             Chavez-Molina’s convictions stem from an incident in
October 2010 where he “forcibly removed his pregnant girlfriend from a
bar and later confronted a man who his girlfriend had asked to call the
police.” State v. Chavez-Molina, 1 CA-CR 11-0848, 2012 WL 5269741, at * 1 ¶
1 (Ariz. App. Oct. 25, 2012) (mem. dec.). Chavez-Molina was charged with
and, following a jury trial, convicted of kidnapping, a Class 2 dangerous
felony and domestic violence offense; aggravated assault, a Class 3
dangerous felony and domestic violence offense; two other felonies and
two other misdemeanors. Chavez-Molina was sentenced to concurrent
prison sentences and jail terms, the longest of which were eight years for
the kidnapping conviction and ten years for the aggravated assault
(dangerous and domestic violence) conviction, and he was given
appropriate presentence incarceration credit.



1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-464 (1997) (citation
omitted).



                                       2
                        STATE v. CHAVEZ-MOLINA
                           Decision of the Court

¶3            On Chavez-Molina’s original appeal, this court affirmed his
convictions, affirmed most of his sentences but vacated the sentences for
kidnapping and aggravated assault (dangerous and domestic violence). See
Chavez-Molina, 1 CA-CR 11-0848, at *7 ¶ 24. On remand, the superior court
resentenced Chavez-Molina to terms of ten years in prison for the
kidnapping conviction and eight years in prison for the aggravated assault
(dangerous and domestic offense) conviction, with appropriate presentence
incarceration credit and to run concurrently with each other and all other
prison sentences and jail terms in this matter. From Chavez-Molina’s timely
appeal from his resentencing, this court has jurisdiction pursuant to
Arizona Revised Statues (A.R.S.) sections 12-120.21(A)(1), 13-4031, and -
4033(A)(1) (2014).2

                                DISCUSSION

¶4             Counsel for Chavez-Molina has advised this court that after a
diligent search of the record, he found no arguable question of law. In his
supplemental pro se brief, Chavez-Molina argues he was not provided
effective assistance of counsel at trial and attempts to press various trial
issues. This court lacks jurisdiction to address ineffective assistance of
counsel claims, which must be brought in a petition for post-conviction
relief. See Ariz. R. Crim. P. 32.1; State v. Spreitz, 202 Ariz. 1, 3 ¶ 9, 39 P.3d
525, 527 (2002). The trial issues Chavez-Molina attempts to press were either
raised and rejected in the prior appeal, or could have been raised in the
prior appeal and, accordingly, are barred. See State v. White, 194 Ariz. 344,
354 ¶ 43, 982 P.2d 819, 829 (1999) (stating if a “party could have raised an
issue in a prior appeal but did not, a court later hearing the same case need
not consider the matter”) (quoting United States v. Nagra, 147 F.3d 875 (9th
Cir. 1998)). Similarly, in resentencing Chavez-Molina, the superior court
properly recognized that it had the discretion to add up to two years in
prison for each of those counts pursuant to A.R.S. § 13-709.04 (2010) and, in
exercising its discretion, did add two years to those two sentences and the
sentences imposed were within statutory limits.

¶5             The record shows that Chavez-Molina was represented by
counsel at all stages of the proceedings and was present at all critical stages.
All of the proceedings were conducted in compliance with the Arizona




2Absent material revisions after the relevant dates, statutes cited refer to the
current version unless otherwise indicated.



                                       3
                       STATE v. CHAVEZ-MOLINA
                          Decision of the Court

Rules of Criminal Procedure and the sentences imposed were within
statutory limits and permissible ranges.

                              CONCLUSION

¶6            This court has read and considered counsel’s brief and
Chavez-Molina’s supplemental pro se brief and has searched the record
provided for reversible error and has found none. Leon, 104 Ariz. at 300, 451
P.2d at 881. Accordingly, this court affirms.

¶7            Upon filing of this decision, defense counsel is directed to
inform Chavez-Molina of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684
P.2d 154, 156-57 (1984). Chavez-Molina shall have 30 days from the date of
this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                                 :gsh




                                        4